DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Applicant utilizes the term jig to describe an element that is not consistent with its normal meaning. It is believed that this may be typographical error due to mistranslation.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first support member” and “second support member” in claims 1-2; “driving member” in claims 8 and 12; and “holding member” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, applicant states a sealed space is formed by a side plate, first plate, and second plate however claim 2 that an opening is present in the second plate. It is unclear as to how a sealed space is formed when an opening is present. For examination purposes the claim limitation will be interpreted as forming an enclosed space except for the opening within the second plate. 
Regarding claims 12-16 applicant uses the term jig. It is unclear as to what applicant considers the metes and bounds of the term jig as the specification does not appear to detail a jig as is known by its common definition, nor ascribes a special definition to the term. It appears from the drawings, Figs.2A-2C, applicant is ascribing the term jig to a sleeve/bearing like member through which a shaft is received. Thus the term jig will be interpreted as so, for the purposes of examination. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “jig” in claims 4-6 is used by the claim to mean “sleeve or bearing like element,” while the accepted meaning is “a device used to maintain mechanically the correct positional relationship between a piece of work and the tool or between parts of work during assembly.”  The term is indefinite because the specification does not clearly redefine the term. See https://www.merriam-webster.com/dictionary/jig for definition of the term jig.
Claim 17 recites the limitation "the workpiece" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
The remaining claims are rejected as being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3 & 7-10is/are rejected under 35 U.S.C. 103 as being unpatentable over Melloni (EP0114424A2) in view of Desormeaux (US20180104728A1).
Regarding claim 1, Melloni discloses an apparatus comprising: a casing (Fig.2 refs 19-21) and a first shaft (Fig.2 ref 24) that rotates around a first axis [0011] for the cleaning of a workpiece [0001]. Melloni does not disclose a rail, an arm connected to a rail, a cleaning head connected to the arm, or the shaft having movement along the first axis. However such features are known in the art as evidenced by Desormeaux.
Desormeaux discloses an apparatus for the purposes of cleaning surfaces by utilizing articulated arms [0002], wherein the apparatus comprises a vertically extending (Fig.21 ref 28 [0137] ) and rotating (Fig. 21 ref 20) first support member/shaft (Fig.21 from ref 12 to ref 28) to allow for variable motion in a nozzle (Fig.21 ref 4180) for cleaning. Desormeaux further discloses another embodiment utilizing track/rail, synonymous to second support member, (Fig.4-4B refs 416/417) to provide lateral movement of an arm (Fig.4 ref 103, also [0102]) which is pivotally connected to the second support member (see Fig.4 ref 122 connected to ref 450 which is connected to the second support member and allow for pivoted movement [0058]). The embodiment further comprises a cleaning head (Fig.4 ref 418) attached to the arm and rotatable around a longitudinal axis of the arm (best seen in Figs.1-3, also [0058]). Desormeaux and Melloni are analogous in the art of cleaning workpieces.

Regarding claim 2, Modified Melloni teaches the apparatus of claim 1, wherein the casing comprises a first plate (see Melloni Fig.2 ref 21 top surface) and a second plate (Melloni Fig.2 ref 21 bottom surface) opposite the first plate, and comprises an opening (Melloni Fig.2 portion where ref 22 passes through ref 21). The opening would allow for the first and second support member to traverse through, in order to allow for targeted cleaning of the workpiece.
Regarding claim 3, Modified Melloni discloses the apparatus of claim 2, wherein there are side plates (Melloni Fig.2 ref 19) that are connected to the first and second plate and form a chamber (Melloni [0010]). Thereby if the workpiece is selected such that its size is sufficient to cover the bottom (Melloni Fig.2 ref 23), a sealed space is formed therein via the workpiece, first plate, second plate, and side walls. 
Regarding claim 7, Modified Melloni teaches the apparatus of claim 2, wherein the first support member comprises a cylinder (see Desormeaux Figs.21-22 from ref 20 to ref 12 having a 
Regarding claim 8, Modified Melloni discloses the apparatus of claim 7 wherein the first support member comprises a driving member (see Desormeaux Fig.4 ref 306/308 and Fig.21 ref 14) to drive the shaft.
Regarding claim 9, Modified Melloni discloses the apparatus of claim 1, wherein the second support member is a track/rail (see Desormeaux Figs.4-4B ref 419 also [0098]) and a connector (Fig.4 ref 450 including ref 122) and constructed to move on the rail.
Regarding claim 10, Modified Melloni teaches the apparatus of claim 1, wherein the cleaning head is constructed to move along the longitudinal axis of them arm via both pivoting (Desormeaux Fig.4 ref 136) and movement along the rail (Desormeaux Figs.4-4B).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melloni (EP0114424A2) and Desormeaux (US20180104728A1) as applied to claim 2 above, and further in view of Porat et al. (US20130092193A1).
Regarding claim 4, Modified Melloni teaches the apparatus of claim 2, wherein the second plate faces the workpiece (see Melloni Fig.2). Modified Melloni does not teach the second plate having hole through which fluid flows. However, such a feature is known in the art as evidenced by Porat.
Porat discloses a pool/tank cleaner (abstract) utilized for cleaning surfaces by dislodging dirt (abstract), equivalent to the cleaning of a workpiece (where the surfaces are the workpiece). The apparatus of Porat utilizes a plate (Fig.1 ref 12) with outlet openings (Fig.1 ref 24) to jet water at a surface needing cleaning (see Fig.3). The configuration of Porat allows for reduced cost and protection of a fluid delivery system from misuse/mishandling [0007]. Porat and Melloni are analogous in the art of cleaning surfaces with the use of fluids.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify second plate of Melloni to include outlet opening for jetting of fluid onto workpieces. Such a modification would allow for reduced cost and protection of a fluid delivery system from misuse/mishandling (Porat [0007]). Such a modification would also allow for cleaning of large workpieces.
Regarding claim 5, Modified Melloni teaches the apparatus of claim 4, the second plate comprises a channel coupled to the holes and constructed to transport liquid (Porat Fig.3 ref 20)
Regarding claim 6, Modified Melloni teaches the apparatus of claim 4, wherein there is a tube (see Porat Fig.3 ref 60) coupling to the second plate and constructed to dispense liquid to the workpiece through the holes.
Claims 11 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melloni (EP0114424A2) in view of Desormeaux (US20180104728A1).
Regarding claim 11, Melloni discloses an apparatus comprising: a casing (Fig.2 refs 19-21) and a first shaft (Fig.2 ref 24) that rotates around a first axis [0011] for the cleaning of a workpiece [0001]. Melloni does not disclose a rail, an arm connected to a rail, a cleaning head connected to the arm, or the shaft having movement along the first axis. However such features are known in the art as evidenced by Desormeaux.
Desormeaux discloses an apparatus for the purposes of cleaning surfaces by utilizing articulated arms [0002], wherein the apparatus comprises a vertically extending (Fig.21 ref 28 [0137] ) and rotating (Fig. 21 ref 20) first support member/shaft (Fig.21 from ref 12 to ref 28) to allow for variable motion in a nozzle (Fig.21 ref 4180) for cleaning. Desormeaux further discloses another embodiment utilizing track/rail, synonymous to second support member, (Fig.4-4B refs 416/417) to provide lateral movement of an arm (Fig.4 ref 103, also [0102]) which is pivotally connected to the second support member (see Fig.4 ref 122 connected to ref 450 which is connected to the second support member and allow for pivoted movement [0058]). The embodiment further comprises a cleaning head (Fig.4 ref 418) attached to the arm and moveable along a longitudinal axis of the arm (see Fig.4). Desormeaux and Melloni are analogous in the art of cleaning workpieces.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Melloni to utilize the arm/support members of Desormeaux in order to provide a multi-axis articulating arm capable of providing a 33% reduction in the cleaning of workpieces (Desormeaux [0132]). It is in the purview of one of ordinary skill in the art to use one known robotic cleaning means in place of another. Further, one of ordinary skill in the art would utilize the elements of both embodiments of Desormeaux, such that the lateral track/rail is connected to the vertical first support, in order to increase 
Regarding claim 17, Modified Melloni teaches the apparatus of claim 11, wherein the apparatus is capable of receiving a workpiece with a baffle constructed to seal an opening on the workpiece (see Melloni Fig.2), thereby meeting the limitations of the claim since the workpiece is not positively recited and is merely intended use of the apparatus.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melloni (EP0114424A2) and Desormeaux (US20180104728A1) as applied to claim 11 above, and further in view of Shammari et al. (US9468957B1).
Regarding claim 12, Modified Melloni teaches the apparatus of claim 11 wherein the arm is capable of being manipulated (Desormeaux [0057]), but does not show how within the specific embodiments referenced. However, Desormeaux discloses, in a different embodiment, an actuator (see Desormeaux Figs.7-8 ref 1600/1602/1604, the actuator equivalent to a driving member since it provides rotation to the arm, best seen in Figs.10-11). The actuator is fastened to hinge connectors/rotating parts (see Desormeaux Figs.7-8 & 10-11 refs 1610, 1390, & 1350), the hinge connectors/rotating parts read on a jig as they hold the tool in a desired position as work is performed. The actuators rotate at least one of the jigs around a longitudinal direction of the arm (Desormeaux [0070-0071], specifically Fig.4 ref 122). Thus, one of ordinary skill in the art would have supplied Modified Melloni with the actuators disclosed by Desormeaux in order to provide the manipulation of the arm in order to increase efficiency (Desormeaux [0055]). However, assuming arguendo that an actuator is not equivalent to a driving member, such features are known in the art as evidenced by Shammari.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Modified Melloni to utilize the motor/jig/cleaning head configuration of Shammari in order to allow for manipulation of the arm as desired by Melloni while also including a cleaning head with a brush, nozzle, sensors, cameras, lamps to provide more effective cleaning process than just with a nozzle alone.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melloni (EP0114424A2), Desormeaux (US20180104728A1), and Shammari et al. (US9468957B1) as applied to claim 12 above, and further in view of evidentiary reference MacNeil (US20090241989A1).
Regarding claim 13, Modified Melloni teaches the apparatus of claim 12, wherein the first jig comprises a hole (Shammari Fig.4 see refs 50a/b and 52) on a surface, and when the cleaning head is pivoted in a certain manner the hole faces the cleaning head (best seen in Desormeaux Fig.4). The hole having a polygonal shape (see Shammari Fig.5) when seen from a cross section view. Further, the limitation of the hole being a polygonal shape is dependent upon .
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melloni (EP0114424A2), Desormeaux (US20180104728A1), Shammari et al. (US9468957B1), and evidentiary reference MacNeil (US20090241989A1) as applied to claim 13 above, and further in view of Outa et al. (US20170347788A1).
Regarding claim 14, Modified Melloni teaches the apparatus of claim 13, but does not teach the presence of a second jig, a second shaft, and configured to move within a hole of the first jig. However, such features would have been obvious in light of the teachings of Outa.
Outa discloses a cleaning passively adjusting cleaning device (abstract), wherein the device comprises: a motor (Figs.5A-B ref 502); a first shaft (Figs.5A-B ref 504); a universal joint (Figs.5A-B ref 506); a second shaft (Figs.5A-B ref 508); a cleaning mechanism (Figs.5A-B ref 510 including refs 508 & 516-520); and an alignment mechanism with a bearing (Figs.5A-B refs 514/516/518). See also Figs.3, 4, & 6 for similar constructions and features. The universal joint reading on a jig as it allows for the proper movement of the brush in accordance with a workpiece [0025]. Further, the alignment mechanism and bearing read on a second jig as it also maintains proper desired alignment of the cleaning mechanism [0035]. The first jig is attached/fastened to the motor and is rotatable by the motor [0023]. The universal joint having a hole on the surface which faces the cleaning mechanism, and to which the second shaft is connected thereto (see Figs.1-6 connection between the second shaft and the universal joint). The 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify articulated arm of Modified Melloni (best seen in Desormeaux Fig.9 refs 1591-4170) to utilize the alignment mechanism, universal joint, and shaft configuration of Outa to connect the cleaning head to the articulated arm in order to provide more efficient cleaning of curved and non-uniform surfaces (Outa abstract). Similarly to claim 13, one of ordinary skill in the art would reasonably expect that the shaft shape when taken from a cross sectional view to be obvious absent persuasive evidence that the claimed configuration was significant. See MPEP 2144.04(IV)(B). Further, polygonal shafts and apertures for mounting of brush components in cleaning systems are already known and utilized (see evidentiary reference MacNeil [0064]). Such a modification would provide a first and second jig with the claimed configuration.
Regarding claim 16, Modified Melloni teaches the apparatus of claim 14 wherein, the cleaning head further comprises a holding member (Outa Figs.5A-B ref 520) to allow the second shaft to movably couple to the second jig (Outa [0038]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melloni (EP0114424A2), Desormeaux (US20180104728A1), Shammari et al. (US9468957B1), evidentiary reference MacNeil (US20090241989A1), and Outa et al. (US20170347788A1) as applied to claim 14 above, and further in view of Zhang (CN107891045A).
Regarding claim 15, Modified Melloni teaches the apparatus of claim 14 but does not teach the presence of a spring wrapping around a second shaft. However, such a feature is known within cleaning systems for the cleaning of surfaces, as evidenced by Zhang.
Zhang discloses a cleaning mechanism and system for the cleaning of barrel surfaces (abstract), wherein a brush (Fig.1 ref 494) is utilized at the end of a rod (Fig.1 ref 492) and a spring (Fig.1 ref 493) is provided on the rod [0011]. The spring allows for compressive action of the brush in order improve pressure and the cleaning effect, thereby saving time and effort [0028-0029]. Zhang and Melloni are related in the field of utilizing cleaning mechanism for the cleaning of surfaces.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the second shaft of Modified Melloni to include a spring wrapped around the shaft, as disclosed by Zhang, in order to improve the cleaning effect and save time and effort (Zhang [0028-0029]). One of ordinary skill in the art would have provided the spring on the second shaft rather than the first because the second shaft is the shaft which holds the brush, where the improved pressure is desired.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melloni (EP0114424A2) in view of Desormeaux (US20180104728A1) and Porat et al. (US20130092193A1). 
Regarding claim 18, Melloni discloses an apparatus comprising: a casing (Fig.2 refs 19-21) and a first shaft (Fig.2 ref 24) that rotates around a first axis [0011] for the cleaning of a workpiece [0001]. The casing comprises a first plate (see Melloni Fig.2 ref 21 top surface) and a second plate (Melloni Fig.2 ref 21 bottom surface) opposite the first plate, and comprises an opening (Melloni Fig.2 portion where ref 22 passes through ref 21). Melloni does not disclose a 
Desormeaux discloses an apparatus for the purposes of cleaning surfaces by utilizing articulated arms [0002], wherein the apparatus comprises a vertically extending (Fig.21 ref 28 [0137] ) and rotating (Fig. 21 ref 20) first support member/shaft (Fig.21 from ref 12 to ref 28) to allow for variable motion in a nozzle (Fig.21 ref 4180) for cleaning. Desormeaux further discloses another embodiment utilizing track/rail, synonymous to second support member, (Fig.4-4B refs 416/417) to provide lateral movement of an arm (Fig.4 ref 103, also [0102]) which is pivotally connected to the second support member (see Fig.4 ref 122 connected to ref 450 which is connected to the second support member and allow for pivoted movement [0058]). The embodiment further comprises a cleaning head (Fig.4 ref 418) attached to the arm and rotatable around a longitudinal axis of the arm (best seen in Figs.1-3, also [0058]). Desormeaux and Melloni are analogous in the art of cleaning workpieces.
Porat discloses a pool/tank cleaner (abstract) utilized for cleaning surfaces by dislodging dirt (abstract), equivalent to the cleaning of a workpiece (where the surfaces are the workpiece). The apparatus of Porat utilizes a plate (Fig.1 ref 12) with outlet openings (Fig.1 ref 24) to jet water at a surface needing cleaning (see Fig.3). The configuration of Porat allows for reduced cost and protection of a fluid delivery system from misuse/mishandling [0007]. Porat and Melloni are analogous in the art of cleaning surfaces with the use of fluids.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Melloni to utilize the arm/support members of 
Regarding claim 19, Modified Melloni teaches the apparatus of claim 18, wherein the casing further includes sidewalls and a base wall (Melloni Fig.2 refs 19/20) and has a channel to remove water (Melloni Fig.2 ref 23).
Regarding claim 20, Modified Melloni teaches the apparatus of claim 18, wherein the casing comprises a side plate (see Melloni Fig.2 vertical portion of ref 21 that connects the bottom surface of ref 21 to the top surface of ref 21) coupled to the first and second plate and is substantially aligned with an outer sidewall of a workpiece (see Melloni Fig.2 refs 15/32/33 which are in substantial alignment with the side plate of Melloni). However, assuming arguendo that the workpiece is not in substantial alignment, the limitation of being in substantial alignment with a workpiece is intended use, as the apparatus is capable of accepting a workpieces whose outer sidewall is in alignment with the side plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bai (CN107199189A). Bai discloses a jig for scraping devices with a driving part used in an electrode product (Fig.1, abstract)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al. (US20070181153A1). Kobayashi discloses a cleaning method and machine for semiconductor substrates (abstract), wherein an arm utilizes a jig to hold a brush in the proper position (see Fig.27, and [0006]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (CN106670149A). Zhang discloses a brush driving shaft for CMP equipment (abstract) utilizing a 2 piece construction (Figs.3-4) with a spring (ref 8) wrapping on the shaft portion.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyanari (US8720456B2). Miyanari discloses a fluid processing apparatus (abstract) utilizing a fluid contact jig (Fig.1 ref 3) that comprises holes (Fig.2A-3B) on a bottom plate surface for supplying to a target body.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meissner (US20130233359A1). Meissner discloses an industrial cleaning system (abstract) with an articulated arm (Figs.2-3, 5-9) with upper and lower plates on a casing into which the arm goes through for performing a cleaning process on a workpiece.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiraoka et al. (US20070226925A1). Hiraoka discloses a substrate treating apparatus 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711